Exhibit 10.30
 
NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS
 
2009 Named Executive Officer Compensation Determinations
 
The following is a description of certain compensation decisions made on January
22, 2009, and, in the case of Anthony J. Kamerick, on February 26, 2009, in
connection with his promotion to Senior Vice President and Chief Regulatory
Officer, by the Pepco Holdings, Inc. (“PHI”) Board of Directors or the
Compensation/Human Resources Committee (the “Committee”) thereof with respect to
the compensation payable to the PHI executive officers identified below, each of
whom is an executive officer listed in the Summary Compensation Table included
in PHI’s proxy statement for its 2008 Annual Meeting (a “Named Executive
Officer”).  As to each executive officer listed below, the decisions consisted
of (i) the establishment of base salary for 2009, (ii) the establishment of the
executive’s 2009 annual bonus opportunity and (iii) the establishment of the
executive’s award opportunities for the period 2009-2011 pursuant to the
Performance Stock Program and Restricted Stock Program under the Pepco Holdings,
Inc. Long-Term Incentive Plan (the “LTIP”).



         
2009 Long-Term
Incentive Plan Awards (2)
Name
Title
 
2009 Base Salary
Target 2009 Annual Bonus Opportunity as a Percentage of Base Salary (1)
Performance Stock Program Award Opportunity (# of shares) (3)
Restricted Stock Program Award (# of  shares) (4)
Dennis R. Wraase
Chairman
$
1,076,000
   0%
Target
Maximum
 
           0
           0
        0
Joseph M. Rigby
President and Chief Executive Officer
$
820,000
100%
Target
Maximum
 
  58,554
117,108
29,277
Paul H. Barry
Senior Vice President and Chief Financial Officer
$
518,000
60%
Target
Maximum
 
  19,582
  39,164
  9,791
William T. Torgerson
Vice Chairman and Chief Legal Officer
$
558,000
60%
Target
Maximum
 
  21,094
  42,188
10,547
Anthony J. Kamerick
Senior Vice President and Chief Regulatory Officer
$
320,000
50%
Target
Maximum
    7,998
  15,996
  3,999



 
(1)
An executive can earn from 0 to 180% of this percentage of his base salary as a
cash bonus depending on the extent to which the preestablished performance goals
are achieved. See “Executive Incentive Compensation Plan” below for 2009
performance goals.

 
 
(2)
The market value of the PHI common stock, $.01 par value (“Common Stock”)
(determined based on the average of the high and low Common Stock price as
traded on the New York Stock Exchange on December 31, 2008), representing the
executive’s combined (i) target award opportunity under the Performance Stock
Program and (ii) share award under the Restricted Stock Program is equal to the
following percentage of the executive’s 2009 base salary:  200% for Mr. Rigby;
100% for Messrs. Barry and Torgerson; and 70% for Mr. Kamerick.

 
 
(3)
See “Long-Term Incentive Plan Awards -- Performance Stock Program” below for a
description of the Performance Stock Program.

 
 
(4)
See “Long-Term Incentive Plan Awards -- Restricted Stock Program” below for a
description of the restricted stock awards.


 
 

--------------------------------------------------------------------------------

 



Executive Incentive Compensation Plan
 
Each of the executive officers listed in the table above is a participant in the
PHI Executive Incentive Compensation Plan.  On January 22, 2009, the Committee
established as the performance goals to be used for the determination of 2009
cash bonus awards for each of the executive officers (1) earnings relative to
the corporate plan, (2) cash flow, (3) electric system reliability, (4) customer
satisfaction, (5) diversity and (6) safety.
 
Long-Term Incentive Plan Awards
 
On January 22, 2009 and, in the case of Messrs. Rigby and Kamerick, on
February 26, 2009, in connection with their promotions, the Committee
established award opportunities pursuant to the Performance Stock Program and
made awards of restricted stock under the Restricted Stock Program under the
LTIP.  Participants in the LTIP are key executives of PHI and its subsidiaries
selected by the Chairman of the Board of PHI and approved by the Committee,
including each of the executive officers listed in the table above.
 
Performance Stock Program
 
The award opportunities established under the Performance Stock Program, which
account for two-thirds of each participant’s aggregate 2009 Long-Term Incentive
Plan award opportunity, relate to performance over a three-year period beginning
in 2009 and ending in 2011.  Depending on the extent to which the preestablished
performance criteria are satisfied, the participant can earn from 0 to 200% of
the target award in the form of shares of Common Stock.  The performance
criteria consist of an earnings-per-share goal, which will account for 75% of
the potential award, and cash flow per share goal, which will account for 25% of
the potential award.  If during the course of the three-year performance period,
a significant event occurs, as determined in the discretion of the
Compensation/Human Resources Committee, which the Committee expects to have a
substantial effect on total shareholder performance during the period, the
Committee may revise such measures. The target award opportunity and maximum
award opportunity (representing 200% of the target award opportunity) of each
listed executive officer are shown in the table above.
 
Restricted Stock Program
 
Under the Restricted Stock Program, each listed executive officer has received a
grant of shares of restricted stock, which accounts for one-third of the
executive’s aggregate 2009 Long-Term Incentive Plan award opportunity.  The
shares of restricted stock are subject to forfeiture if the employment of the
executive terminates before January 22, 2012, except that in the event of death,
disability or retirement, the award is prorated to the date of
termination.  During the vesting period, the executive has all rights of
ownership with respect to the shares, including the right to vote the shares and
the right to receive dividends on the shares, which dividends the executive will
be entitled to retain whether or not the shares vest.
 

 

--------------------------------------------------------------------------------

 
